           Case 1:19-cv-00854-DAD-GSA Document 14 Filed 09/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                 1:19-cv-00854-DAD-GSA-PC
12                 Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
                                                       RECOMMENDING THAT THIS ACTION
13         vs.                                         PROCEED ONLY AGAINST
                                                       DEFENDANT M. DO CANTO FOR
14   DO CANTO, et al.,                                 RETALIATION UNDER THE FIRST
                                                       AMENDMENT, AND THAT ALL OTHER
15                 Defendants.                         CLAIMS AND DEFENDANTS BE
                                                       DISMISSED
16
                                                       OBJECTIONS, IF ANY, DUE IN 14 DAYS
17

18

19          Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
21   commencing this action on June 19, 2019. (ECF No. 1.)
22          The Complaint names as defendants Correctional Officer M. Do Canto, Sergeant M.
23   Mason, and Lieutenant C. Munoz, and brings medical claims, retaliation claims, supervisory
24   liability claims, state law claims, and a claim for submitting a false disciplinary report.
25          The court screened the Complaint and found that it states a cognizable claim under the
26   First Amendment against defendant M. Do Canto for retaliation, but no other claims upon which
27   relief may be granted. (ECF No. 11.) On August 21, 2020, the court issued a screening order
28   requiring Plaintiff to either (1) file a First Amended Complaint, or (2) notify the court that he is

                                                      1
            Case 1:19-cv-00854-DAD-GSA Document 14 Filed 09/08/20 Page 2 of 2



 1   willing to proceed only with the retaliation claim against defendant Do Canto found cognizable
 2   by the court. (Id.)
 3          On September 3, 2020, Plaintiff notified the court that he is willing to proceed only with
 4   the retaliation claim against defendant M. Do Canto found cognizable by the court. (ECF No.
 5   12.)
 6          Based on the foregoing, it is HEREBY RECOMMENDED that:
 7          1.      This action proceed only on Plaintiff’s claim against defendant Correctional
 8                  Officer M. Do Canto for retaliation in violation of the First Amendment;
 9          2.      All remaining claims and defendants be dismissed from this action;
10          3.      Plaintiff’s medical claims, supervisory liability claims, state law claims, and claim
11                  for submitting a false disciplinary report be dismissed from this action based on
12                  Plaintiff’s failure to state any claims upon which relief may be granted;
13          4.      Defendants Sergeant M. Mason, and Lieutenant C. Munoz be dismissed from this
14                  action based on Plaintiff’s failure to state any claims against them upon which
15                  relief may be granted; and
16          5.      This case be referred back to the Magistrate Judge for further proceedings,
17                  including initiation of service of process.
18          These Findings and Recommendations will be submitted to the United States District
19   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
20   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
21   may file written objections with the Court. The document should be captioned “Objections to
22   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
23   objections within the specified time may waive the right to appeal the District Court’s order.
24   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
25
     IT IS SO ORDERED.
26

27      Dated:     September 8, 2020                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
28


                                                      2
